Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the amendment filed 1/18/22.  As directed by the amendment, claims 1, 8-9, 11-13, 15-16, and 18 have been amended and no claims have been added nor cancelled.  As per below, the application is in condition for allowance of claims 1-20.

Terminal Disclaimer
The terminal disclaimer filed on 1/18/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10,610,651 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: when read in light of the limitations of the claimed liquid drug cartridge and aerosolization system, the prior does not disclose, either alone or suggest in combination, a device including a container configured to store a liquid drug; a septum configured to seal a first end of the container; a needle assembly including a cap, guide element, and hollow needle which is reconfigurable between a first configuration where the needle does not extend through the septum and a second configuration wherein the needle extends through the septum, wherein the cap is coupled to the first end of the container, wherein the hollow needle is mounted to the guide element, and wherein the guide element defines a guide element receptacle in which the cap and a portion of the container are slidingly disposed in the first configuration for translation relative to the guide element to reconfigure the needle assembly from the first to the second configuration as set forth in independent claim 1, and including this liquid drug cartridge as part of an 
The closest prior art references of record are: Haber et al. (5,435,282), Patel et al. (2003/0150446), Patton et al. (2011/0168172), Klimowicz et al. (6,427,682), Anderson et al. (2010/0218760), Valentin (2010/0154794), Hamano et al. (7,721,730), Kobayashi et al. (2010/0154793), Felicelli et al. (6,267,154), Litherland et al. (6,978,941), Sinko (4,453,927), and Wagner et al. (2010/0274126).
While the above mentioned prior art references of record are related to the claimed invention, they do not disclose, either alone or suggest in combination, the limitations discussed above and set forth in independent claims 1 and 9.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN W STUART whose telephone number is (571)270-7490. The examiner can normally be reached M-F: 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COLIN W STUART/Primary Examiner, Art Unit 3785